El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Se trata de una sentencia que declaró culpable al acu-sado de un delito de portar armas.
En su alegato el apelante señala como error la insufi-ciencia de la prueba. El Fiscal admite el error y está con-forme con la revocación.
La prueba de cargo consistió únicamente en la declara-ción del testigo Jaime González, policía insular, jefe de *441distrito, Tna.-mfp.sta.nclo que el acusado se le presentó en sn casa, con otros amigos, diciendo qne Jnan de la Cruz le perseguía y qne había tenido qne matarlo.
Después de esta declaración el abogado defensor pre-sentó una moción de-nonsuit por no haberse probado la acu-sación. Parece que primeramente la corte inferior estaba convencida de lo insuficiente del testimonio del policía, pues éste fue llamado por segunda vez a declarar y dijo que el acusado admitió que había matado a Juan de la Cruz con un revólver. La corte inferior, con esta declaración del testigo y fundándose en el caso de El Pueblo v. Rivera, 35 D.P.R. 548, declaró culpable al acusado del delito imputado en la acusación, imponiéndole 30 días de cárcel.
El caso de El Pueblo v. Rivera, supra, no es aplicable. Los hechos son distintos. ' La evidencia dejó claramente esT tablecido que el acusado portaba un machete. Al acusado se le vió llegar portando un machete a la casa de Bonifacio Ramos; tuvieron un disgusto y fuera de la casa el acusado hirió a Ramos con el machete.
 En el presente caso, aunque se admita qne el acusado ha dado muerte al interfecto con un revólver, no consta ■el sitio ni la forma y modo en qne se realizó el suceso. El hecho de matar a una persona con un revólver no establece una presunción concluyente de que el matador portaba el arma ilegalmente. Ha podido ocurrir con la misma arma que estuviera en poder del interfecto. Ha podido llegar accidentalmente a manos del acusado o hacer uso de ella dentro de su propio domicilio. Son, pues, todas estas probabilidades que envuelven materia de defensa en este caso, pero .que el acusado no está obligado a sostenerlas si él no cree necesario hacerlo. El peso de la evidencia recae sobre el gobierno y a él corresponde establecer, más allá de toda duda razonable, las circunstancias del delito.

Por todo lo expuesto, debe revocarse la sentencia apelada y absolverse al acusado.